Citation Nr: 1040814	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for depression, to include as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
 INTRODUCTION

The Veteran served on active duty from May 1975 to February 1980. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued by 
the RO.  The Veteran testified before the undersigned Veterans 
Law Judge (VLJ) in a hearing at the RO in March 2006.  A copy of 
the transcript of the hearing is of record.  The Board remanded 
the issue on appeal in February 2007, March 2008, October 2008, 
and July 2009 for further development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The current psychiatric disorder is not shown to be due to event 
or incident of the Veteran's period of active service, and is not 
causally or etiologically related to a service-connected 
disability.  


CONCLUSION OF LAW

A psychiatric disorder, manifested by depression, was not 
incurred in or aggravated by military service and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in March 2005, July 2005, March 2007, April 2008 and 
November 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claims.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the March 
2007, April 2008 and November 2008 letters.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.


Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.             

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran contends that his psychiatric disorder is due to 
residual disability manifested by chronic pain, the result of 
injury sustained in service when he fell off the flight deck into 
the life net, partly landing on a pipe that supports the life 
net.  

Service treatment records reflect that in April 1977, the Veteran 
received emergency treatment following a motorcycle accident, and 
was noted to have a cerebral concussion.  A skull series was 
within normal limits.  In July 1977, the Veteran was seen for 
complaints of left shoulder pain.  A May 1978 service treatment 
record indicates the Veteran was admitted for observation due to 
subjective impressions that he had been using drugs, including 
marijuana and THC.  Also documented was the Veteran's own 
admission of a recent two week ethanol binge while on leave in 
the Canary Islands.  On his return to ship, he was found unfit 
for duty.  The discharge diagnoses were immature personality and 
depressive reaction.  An August 1979 service treatment record 
does document treatment for pain in the shoulder.  In this 
regard, the Veteran reported that he fell off the flight deck 
into the life net four weeks earlier.  It was noted at the time 
that he was awaiting legal action.  Two weeks later, he was found 
fit for correctional custody.  The January 1980 separation 
examination report contains no documentation of a psychiatric 
disorder.

The Veteran underwent a VA medical examination in March 1981.  He 
related to the examiner that in service, he fell off a deck while 
working on an airplane.  Psychiatric evaluation revealed that he 
was anxious and sometimes somewhat depressed.  The assessment was 
chronic low back pain with possible psychosomatic overlay. 

The Veteran underwent a VA mental disorders examination in July 
2005.  The examiner indicated the claims file had been reviewed 
in conjunction with the examination.  The Veteran, the oldest of 
three children, was raised by his biological parents.  He 
described his relationship with his siblings and mother as 
"good" and his relationship with his father as "strained."  
His childhood as normal.  He was a poor student (grades primarily 
D's and F's) and had been suspended from school for one week 
because he left school without notifying any school official and 
went to a friend's house because he had a "headache."  As a 
child, he had been taken to a community health center for 
counseling because he had been sexually abused by an older male 
cousin.  He reported his father spanked him with belts and on one 
occasion he had been beaten with a fan belt to the point that he 
feared he would die.  He reported a history of depression on his 
paternal side; however, there was no family history of drug or 
alcohol abuse.  Prior to his military service, he worked summers 
in the kitchen at a hospital delivering food carts.

The Veteran served aboard the USS Nimitz and his military 
occupational specialty was hydraulics mechanic.  During service, 
illicit drug and alcohol use became problematic.  The examiner 
noted that the Veteran was diagnosed with an immature personality 
and depressive reaction due to marijuana and binge alcohol use 
during his period of service.  The examiner noted that the 
Veteran received nonjudicial punishment for the possession of 
hashish and marijuana on two separate occasions and one 
nonjudicial punishment for theft of swimming trunks.  The Veteran 
reported his military injury, falling overboard while performing 
routine maintenance under blackout conditions and landing in the 
life net with part of his body landing on a pipe that supported 
the life net.  Reportedly, he was knocked unconscious for 
approximately 45 minutes.  He claimed ongoing neck, shoulder and 
back pain related thereto.

Subsequent to service, the Veteran obtained his GED in 1987 and 
Bachelors of Science in Nursing in 1991.  He married in 2001 and 
described his relationship with his wife as "fine" prior to the 
onset of depression.  He described his relationship with his two 
step-children as "casual."  Reportedly, the depression onset 
three years earlier, and since that time his wife had considered 
filing for divorce.  The Veteran reported that his wife did not 
fully understand his degree of disability.  He was unemployed and 
this caused serious financial stress as did his wife's recent 
injury rendering her unemployable .  The financial stress had 
impacted all aspects of their lives as they had not had any 
income in the 5 months preceding the examination.  The Veteran 
reported his depression and lack of sleep caused him to have 
impulse control issues and he had even become verbally assaultive 
towards his wife.  

He had several close long term relationships and had no problem 
developing and maintaining long term relationships.  He was 
satisfied with the quality of his social relationships.  His 
relationship with his mother was described as "good" and his 
relationship with his father was described as "ok."  He was a 
member of the NRA and North American Hunting Club; he believed 
strongly in his second amendment rights.  Since he was started on 
medication (mirtazapine), he claimed to enjoy fishing and hunting 
again.  His long term relationships were maintained through 
hunting and fishing.  The examiner documented the Veteran's past 
medical history, including treatment for depression, noting that 
that Veteran had been seen in the mental health clinic and given 
the diagnoses mood disorder (depression) second to medical 
condition; rule out malingering.  

The Veteran complained that he "crashed" in the winter of 2004.  
In this regard, he went from running 20 miles a day to struggling 
to take care of his basic activities of daily living.  He became 
depressed and suffered impairment in his attention and 
concentration.  He began to experience feelings of helplessness 
and worthlessness because he could not work.  The depression 
affected his relationship with his wife and he developed suicidal 
thoughts; although, he never developed a plan.  The Veteran 
acknowledged that most of his depressive symptoms were physical 
in nature and related to his chronic neck, back and shoulder 
pain.  Most of his depressive symptoms have improved since the 
Veteran started on the anti-depressive mirtazapine.

Objectively, he was clean, neatly groomed and dressed 
appropriately.  His attitude was cooperative, friendly, relaxed 
and attentive.  His affect was blunted and his mood was neutral.  
His attention was intact but he was easily distracted.  He was 
able to spell forwards and backward; however, he was unable to do 
serial 7's.  He was oriented in three spheres.  His thought 
process was rambling but content was unremarkable.  There was no 
evidence of delusions; judgment was intact; intelligence was 
average; and, he understood he had a problem.  There was no 
evidence of inappropriate behavior, obsessive/ritualistic 
behavior, or panic attacks.  He had no suicidal or homicidal plan 
or intent.  His activities of daily living were moderately to 
severely impacted by his depression.  There was no impairment in 
memory.

The diagnosis was mood disorder (depression) due to general 
medical condition (chronic pain).  The examiner noted that the 
Veteran was diagnosed with a depressive reaction and immature 
personality while in the military.  The examiner commented that 
it was highly likely that the Veteran's behavioral problems and 
difficulty relating to others attributed to an immature 
personality had their origins in the sexual trauma the Veteran 
experienced as a child.  The examiner explained that the 
depressive reaction likely occurred due to his social isolation 
and substance abuse.  However, the examiner found that neither 
the depressive reaction nor immature personality (disorders 
diagnosed during his period of service) had any bearing on the 
current depressive syndrome related to physical pain.

The examiner noted that the Veteran acknowledged that the chronic 
pain onset in 1979 and the depression onset in approximately 
2002.  The Veteran acknowledged that most of his depressive 
symptoms were physical in nature.  The examiner found that the 
majority of impairment comes from both pain and extreme lethargy.  
The examiner reported that the Veteran's depression should 
improve with antidepressant treatment; however, the depression 
would not fully resolve until his pain was adequately treated.

VA mental health treatment records dated through January 200, 
document the ongoing treatment the Veteran received for his 
psychiatric disorder.  The impression was depressive disorder, 
not otherwise specified, due to general medical condition 
(chronic, post traumatic neck pain secondary to soft tissue 
injuries).  Also diagnosed posttraumatic stress disorder (PTSD) 
(military-related; also, some that are non military he does not 
want recorded).  In this regard, the Veteran's report of the fall 
off the flight deck during blackout conditions was documented.

During a December 2008 VA mental disorders examination, the 
Veteran reported his pre-military, military and post military 
history.  He described a normal upbringing.  He was not a good 
student in school because he was often bored.  He found that he 
would do better in subjects that he found interesting.    He did 
not graduate from high school.  He maintained friendships, some 
ongoing for as long as 20 years.  He had two significant losses 
of friends, one killed in a car accident in high school and the 
other died while he was in college.  

The Veteran reported that he had a life changing accident while 
in the military and as a result he lives with chronic pain and 
depression.  He was an aircraft hydraulic mechanic.  He indicated 
that he was disciplined for "stupid things" during his period 
of service.  For instance, on one occasion he went to the dentist 
and did not get back on time, so he was placed on restriction.  
His report of injury remained wholly unchanged from previous 
reports.  During training for combat operations at night in 
approximately the summer of 1979, he fell of the side of the boat 
into the life net, landing on the support pipe that held the net.  
He landed on his left arm and he was semi-conscious for a while.  
His next recollection was standing on the deck and having a 
"wave" come over him.  His legs became wobbly and he had to sit 
down.  Reportedly, he complained to the ship doctors but he never 
received treatment.

Subsequent to service, the Veteran obtained his GED in 1987 and 
his bachelor's degree in 1991.  He married in 2001 and 
reportedly, his wife left him in 2004.  He was a registered nurse 
(licensed in three states) and volunteered for combat duty in 
Iraq as a medic.  In 2004, he tried to go to Tulsa but 
experienced such intense pain that soon he could hardly move and 
as a result took some time off.  During the time off, a man 
threatened him with a metal rod and the Veteran wanted to 
retaliate and kill the man.  At that point, he realized he had a 
problem and sought help.

He lived alone but received financial assistance from his 
parents.  He had two friends that he had known since 1987 and 
1993.  His neighbor would look after him and alert the parents if 
something was wrong.  The Veteran reported that at one point he 
was so despondent that he asked his mother to let him die.  His 
chief complaints were that he had no appetite and could not 
sleep.

He used to enjoy hunting and fishing but could no longer 
participate in such activities because he could not sit for very 
long periods of time.  He had no history of suicide attempt but 
did have a history of violence/assualtiveness in that he wanted 
to harm the man who threatened him in 2004.  He complained that 
he had a very poor quality of life and took narcotics to handle 
the intense pain.  Medication relieved the intense pain somewhat; 
however, it did not alleviate the pain completely.

Objectively, he appeared disheveled.  His psychomotor activity 
was tense; speech impoverished; attitude toward examiner 
irritable; affected blunted; and mood, depressed.  He was able to 
do serial 7's and spell a word forward and backward.  He was 
oriented to person, time and place and his thought processes and 
content were unremarkable.  He had no evidence of delusions; he 
understood the outcome of his behavior and that he had a problem; 
and, was of above average intelligence.  With Medication he was 
able to sleep about six hours a night but still woke up 2-3 times 
per night (he could not sleep at all without medication).  He 
never felt rested or refreshed.  He did not have inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, suicidal 
thoughts or homicidal thoughts.  He had slight to severe 
impairment in his activities of daily living.  In this regard, 
chronic pain and depression interfered with virtually every area 
of his life.

He was diagnosed with major depressive disorder, single episode, 
severe, without psychotic features and PTSD by history.  The 
examiner noted that the Veteran preferred to be left alone, did 
not eat on a regular basis, was in constant physical pain, had a 
number of financial stressors and was generally angry and 
irritable.  The Veteran experienced memory loss and confusion, 
loses his train of thought, had trouble tracking and could not 
pay attention and focus enough to complete tasks.  Therefore, the 
examiner found the Veteran unemployable.  The examiner opined 
that the Veteran's symptoms of depression were directly related 
to his experiences of chronic pain which were incurred after an 
accident that happened during his military service.  In this 
regard, the examiner explained that the Veteran fell from the 
deck of an aircraft carrier onto a support pipe and injured his 
back, resulting in chronic pain which precipitated his depressed 
mood.  The Veteran complained of the pain but went on with his 
life until the pain became intolerable.  As the pain intensified, 
the Veteran's depression increased to the extent that his 
marriage ended, he was unemployable and could no longer engage in 
activities he once found enjoyable.  The examiner concluded that 
the Veteran's experiences of pain significantly disrupted his 
life resulting in a major depression.

Given its review of the record, the Board finds that service 
connection for the claimed depression is simply not warranted 
either on a direct or secondary basis.  In this case, the Veteran 
is not service-connected for any disability.  Therefore, he 
cannot be granted service connection for a psychiatric manifested 
by chronic pain that is the result of (secondary to) injury 
sustained during his period of active service in a fall of the 
flight deck into the life net.  An award of service connection 
for the psychiatric disorder, namely depression, secondary to a 
service-connected disability is not warranted.  See 38 C.F.R. 
§ 3.310(a).  

Further, the Veteran has failed to provide evidence indicating 
that his depression otherwise onset during his period of active 
service.  In this regard, the Board is aware that the Veteran 
received psychiatric treatment during his period of service.  As 
noted in the May 1978 service treatment record, the Veteran was 
admitted for observation due to subjective impressions that he 
had been using drugs and for his self report of binge drinking 
two weeks earlier while on leave.  The diagnoses were immature 
personality and depressive reaction.  Subsequent to service the 
Veteran has been consistently diagnosed with depression.  
However, in the July 2005 VA examination report, the examiner 
noted the psychiatric disorders diagnosed during the Veteran's 
period of service and explained that neither disorder had any 
bearing on the current depressive syndrome which was related to 
the current physical pain.  The examiner is certainly competent 
to offer this opinion.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus an award of service connection on a direct basis is 
not warranted either.

The Board is aware that VA examination reports (July 2005 and 
December 2008) and VA treatment records (September 2006, June 
2007, October 2007 and January 2008) report that the Veteran's 
currently diagnosed depression was directly related to his 
chronic pain which was allegedly the result of an in-service 
accident.  However, the Board notes that "pain, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Regardless, as noted since the Veteran is 
not service-connected for any disability, service connection for 
the psychiatric disorder on a secondary basis is not established.  

The regulations are clear that service connection is allowed for 
a current disability proximately due to or the result of a 
service-connected disability.  In this case, the evidence of 
record simply fails to show that the Veteran's current depression 
is proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. at 448 (1995). 

The only other evidence of record supporting the Veteran's claim 
is his various lay assertions.  While he is certainly competent 
to report symptoms capable of lay observation, he has not been 
shown to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
38 C.F.R. § 3.159(a)(1) (2010). 

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the issue on appeal is denied.


ORDER

Service connection for depression, to include as secondary to a 
service-connected disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


